Title: To George Washington from Benedict Arnold, 8 September 1780
From: Arnold, Benedict
To: Washington, George


                        

                            
                            Dear Sir,
                            Head Quarters Robinson’s House September 8th 1780.
                        
                        I do myself the Honor to inclose Your Excellency, Copy of a Letter from Colo. Hay of the 5th inst.
                        In Answer to his Letter I informed him, "That our Force on the Lines was already inadequate to the Duty
                            required to be done in that Quarter. "And that I did not think it prudent to withdraw the two Companies of Malcoms Brigade
                            without first advising with Your Excellency on the subject And that I would inform him of the Results, as soon as I was
                            favored with your Orders— I shall therefore be happy to receive Your Excellency’s Directions in this
                            Matter, by the returning Express. I have the Honor to be, with every Sentiment of Regard & Respect, Your
                            Excellency’s Most Obedt & Very Hble Servt
                        
                            B. Arnold
                        
                     Enclosure
                                                
                            
                                Dear General,
                                Fisk Kill 5th Septr 1780
                            
                            I am yet for some Time dubious of our being able to furnish the Army with that Supply of Flour absolutely
                                necessary, unless a Company of Men could be procured from the Army to assist for a Couple of Weeks, in threshing out
                                the Quota demanded of these People living in the Vicinity of Mills, that can grind in the present low State of the
                                Water; With this Assistance I think we should run no risque of a plentiful Supply for this Month, & after that
                                Time, I flatter myself all our Difficulties on that score will Vanish.
                            If You should approve of this, Colonel Malcom has two Companies of his Brigade who were left on the
                                Lines, would probably be easiest spared & best Answer that Purpose. 
                            I should be Glad to hear from You on the subjects, And am &ca
                            
                                Udny Hay
                                Copy
                            

                        
                        
                    